Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 20, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  157421                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  VINCENT BURGESS,                                                                                   Elizabeth T. Clement,
                                                                                                                      Justices
           Plaintiff,

  v
                                                                    SC: 157421

  ATTORNEY GRIEVANCE COMMISSION,
          Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 20, 2018
           a0613
                                                                               Clerk